Manning J.:
The appeal in this case, which was submitted on briefs, must be dismissed for want of jurisdiction, as the decree appealed from is not a final decree. It consists, in part, of a reference to a Circuit Court Commissioner to take an account of what is due to defendants, &c. This part of the decree is interlocutory, and the action and report of the Commissioner on the matters referred to him must be had before a final decree can be made. It also contains (a practice very objectionable, and one that should be discontinued,) what in form is a final decree, in anticipation of the Commissioner’s report. But this part of the decree can have no effect whatever, or be regarded as final until the Commissioner’s report is made and confirmed. The policy of the statute in only allowing appeals from final decrees, isp that the whole mase shall be reviewed in this court at one time, and not in detached parts at different times, thereby lengthening litig-ation.
What are and what are not final decrees thatjmay be appealed from, was considered by this court in Caswell v. Comstock, 6 Mich. 391, in which an appeal from a decree similar to the present was dismissed.
Appeal dismissed without costs to either party.
The other Justices concurred.